 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE

 6
      UNITED STATES OF AMERICA,
 7                          Plaintiff,
                                                      CR17-136 TSZ
 8         v.
                                                      MINUTE ORDER
 9    TUAN VAN LE,
10                          Defendant.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
          (1)     Having reviewed the declaration of attorney Stacey Bennetts, indicating
13
   that correspondence with defendant Tuan Van Le, who is incarcerated at the Federal
   Correctional Institution in Herlong, California, has been difficult, but that she believes
14
   the materials defendant has been seeking were transmitted to him by letter mailed in a
   white (rather than manila) envelope on May 6, 2019, the Court STRIKES defendant’s
15
   pro se motion to compel, docket no. 243, as moot, but without prejudice to defendant
   renewing such motion in the event that he did not receive the documents sent by counsel
16
   or believes the disclosure was incomplete.
17        (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
   record, to Stacey Bennetts at Marsh & Bennetts, PLLC, 2470 Westlake Ave N, Suite 101,
18 Seattle, WA 98109, and to defendant Tuan Van Le.

19         Dated this 8th day of July, 2019.

20
                                                    William M. McCool
21                                                  Clerk

22                                                  s/Karen Dews
                                                    Deputy Clerk
23

     MINUTE ORDER - 1
